110 Cal.Rptr.2d 270 (2001)
28 P.3d 32
Richard W. KATZBERG, M.D., Defendant and Appellant,
v.
The REGENTS OF THE UNIVERSITY OF CALIFORNIA, Defendant and Respondent.
No. S097445.
Supreme Court of California.
July 18, 2001.
Petition for review GRANTED.
The issue to be briefed and argued before this court shall be limited to whether the department chair person at a university hospital terminated following allegations of financial improprieties has a claim for damages based on violation of his liberty interests under the state Constitution's due process provision.
GEORGE, C.J., KENNARD, J., BAXTER, J., WERDEGAR, J., CHIN, J., BROWN, J., concur.